ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1.Name of Insured (the "Insured") Bond Number Winmill & Co. Incorporated 96394114B Principal Office: 11 Hanover Square Mailing Address: 11 Hanover Square New York, NY 10005 New York, NY 10005 Item 2. Bond Period: from 12:01 a.m. on October 1, 2014 , to 12:01 a.m. on October 1, 2015 , or the earlier effective date of the termination of this Bond, standard time at the Principal Address as to each of said dates. Item 3.
